Name: Regulation (EEC) No 1936/74 of the Commission of 24 July 1974 amending the Danish version of Regulation (EEC) No 1697/74 as regards apples of the varieties 'Lobo og TÃ ¸nnes'
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 203/24 Official Journal of the European Communities 25 . 7 . 74 REGULATION (EEC) No 1936/74 OF THE COMMISSION of 24 July 1974 amending the Danish version of Regulation (EEC) No 1697/74 as regards apples of the varieties 'Lobo og Tennes' HAS ADOPTED THIS REGULATION : Article 1 The Danish version of Article 1 (2) b) of Regulation (EEC) No 1697/74 is amended to read as follows : 'b) sorterne ' Lobo og Tonnes' tilfojes i den tiende rubrik efter sorten "Lavina".' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 1 6 (4) thereof ; Whereas by its Regulation (EEC) No 1697/74 of 1 July 1 974 (3 ) the Commission amended the conver ­ sion factors to be applied to the buying-in prices for fruit and vegetables ; whereas verification has shown that in the Danish version certain varieties were not added in the right box . Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1974 . For the Commission The President Francois-Xavier ORTOLI (') Oi No L I IX , 20 . 5 . 1972 , p. I. (-) O'l No L 291 , 2X . 12 . 1972 , p. 147 . (') O'l No L 1 79 , 2 . 7 . 1 974 , p. 7 .